Citation Nr: 0806087	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-41 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from August 1985 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  At that time, service connection 
for a "chronic neck condition" was denied.  

The Board parenthetically observes that service connection 
was granted in July 1996 for a "scar to the right side of 
the neck."  The instant claim, raised by the veteran in 
March 2004, is separate and apart from the previously 
service-connected neck scar.  As such, this case will deal 
solely with the adjudication of the veteran's claim denied in 
July 2004, dealing with a neck disorder.  

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing (transcript) is associated 
with the appellant's claim folders.

Upon review of the hearing transcript from September 2007 it 
appears that the veteran may have indicated a desire, albeit 
vaguely, to raise an increased rating claim for his service-
connected scar of the right side of the neck.  See page 19 of 
the transcript.  This matter is therefore referred to the RO 
for clarification (to ascertain if the veteran in fact wishes 
to raise such a claim) and any other subsequent necessary 
action.


FINDING OF FACT

The preponderance of the probative medical evidence is 
against finding that the veteran currently has a neck 
disorder (separate and apart from his already service-
connected scar on the right side of the neck) which is either 
related to service or to a service-connected disability.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
service, such a disorder is not proximately due to or the 
result of service-connected disorder, and such a disorder may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in April 2004 
correspondence and as part of an October 2005 statement of 
the case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession in the above-mentioned documents.  
An August 2006 supplemental SOC (SSOC) provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full 
notice prior to the initial decision, after notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.

Concerning VA's "duty to assist," a VA Memorandum dated in 
February 2007 found that efforts to obtain medical records 
from the VA Medical Center in Milwaukee, Wisconsin for the 
period from January 1, 1994, to December 31, 2004, proved 
unsuccessful.  It was noted that all efforts to obtain the 
needed information had been exhausted and further attempts 
are futile.  The Board observes that although there was a 
reference in the September 2007 hearing to holding the record 
open to make another request for these specifically mentioned 
VA treatment records (see page two of transcript), a more 
thorough review of the veteran's claim files shows that the 
RO, as reported above, has exhausted all avenues to get these 
records.  The record was also held open to provide the 
veteran an opportunity to obtain records from a private 
physician.  In December 2007, the veteran informed VA that 
all records associated with treatment afforded him by this 
physician [Dr. Stula] had been submitted.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Review of the service medical records shows that the reports 
of the veteran's September 1984 enlistment and March 1988 
separation examination reports make no mention of a neck-
related disorder.  An August 1985 health record showed the 
veteran to have swelling on the right side of his neck.  
Cervical lymphadenitis was diagnosed.  Another August 1985 
health record included a diagnosis of right cervical abscess.  
A September 1985 health record reveals that follow up 
treatment for the veteran's neck abscess shows that it was 
slowly healing.  The veteran was discharged almost a week 
later to recruit status.  A Report of Medical History dated 
in August 1989 makes mention of the veteran's having had 
treatment for an abscess during boot camp; a current disorder 
was not diagnosed.  

A February 1996 private medical records shows complaints of a 
tender scar on the right side of the veteran's neck.  

As noted in the INTRODUCTION above, service connection has 
been granted for a scar on the right side of the veteran's 
neck.  See July 1996 rating decision.  The Board also notes 
that in April 2005 the veteran's claim for an increased 
rating for his service-connected scar of the right side of 
the neck was denied by the Board.  The veteran did not appeal 
this decision.  

As shown as part of an August 2000 VA Medical Certificate the 
veteran provided a history of 1985 neck surgery with 
continuing pain.  Left neck muscle strain was diagnosed.  A 
March 2001 VA Medical Certificate includes a diagnosis of 
neck muscle strain.  The veteran denied injury or trauma to 
his neck.  A November 2001 VA Medical Certificate shows that 
the veteran complained of a lump on the right side of his 
neck for the past three weeks.  The veteran's neck was 
supple, with no swelling.  Neck pain was the provided 
diagnosis.  

Review of a July 2002 VA anesthesiology pain clinic note 
shows that the veteran complained of chronic right neck pain 
for 17 years, worsening over the past one to two years.  Post 
surgery neuropathic pain was diagnosed.  

The veteran was afforded VA MRI [magnetic resonance imaging] 
testing in August 2002.  Cervical spine-related diagnoses 
included broad left paramedian shallow herniation without 
cord contact at C6-7 level, and no evidence of abnormal cord 
signal or abnormal enhancement within the cord and cord 
spinal tissues.  

The veteran was provided a VA scars examination in September 
2002.  The veteran complained of neck pain.  His neck scar 
was tender.  The veteran had full range of neck motion.  The 
supplied diagnosis was tender right lateral neck scar.  

A June 2005 letter from a private treating physician of the 
veteran, Dr. Stula, indicates that he had treated the veteran 
for several years for neck pain.  The physician noted that 
the veteran had not undergone any neck operations or 
procedures while under his care.  Dr. Stula opined that the 
veteran suffered from chronic neck pain related to the 
incidence [in-service] of cervical lymphadenitis occurring in 
1985.  Treatment records on file relating to treatment 
afforded the veteran by Dr. Stula include a July 2004 school 
excuse note which provided a diagnosis of chronic neck pain, 
and a May 2005 examination record noting findings reflective 
of chronic cervical pain.  

As part of a July 2006 letter from Dr. Stula, the physician 
observed that the veteran in 1985 had suffered a severe 
infection of his cervical glands that resulted in an abscess 
and open wound.  He added that "[a]pparently" since that 
time the veteran continued to have neck problems, including 
residual pain due to internal scarring from the in-service 
infection.  He again, like in July 2005, opined that the 
veteran's current recurrent neck pain was, in essence, 
related to his in-service neck treatment.  


The veteran was afforded a VA orthopedic examination in 
November 2006.  The examiner had an opportunity to review the 
claim folders and all available medical records prior to the 
examination.  The examiner noted that the veteran had an 
abscess from the area of the right side of his neck drained 
with good results in 1985.  The veteran complained of pain in 
the right lateral portion of his neck.  The veteran gave a 
history of being hit while working on the back of his head by 
a 15 pound metal drawer which fell approximately three feet.  
The veteran informed the examiner that he had lost three of 
the past 12 months from work due to neck pain.  The veteran 
complained of pain on range of motion testing.  Normal motion 
ranges were reported.  Cervical spine X-ray examination was 
noted to show essentially normal findings.  The supplied 
diagnoses were cervicalgia and nontender scar in the neck.  
The examiner opined that there was no evidence of any 
scarring or subsequent surgery to the neck area which could 
account for the claimed symptoms.  He added that there was no 
other objective evidence of any other residual condition 
associated with infection or surgery in service, nor was 
there any identified nerve damage since the muscle bulk of 
the right shoulder was equal to the muscle bulk on the left 
shoulder.  Upper extremity strength was equal on both sides.  
Of significant note, the examiner opined that there was no 
objective evidence of any residuals associated with the 
effects of surgery during service at the time of the 
examination.  He concluded by noting that the veteran's 
subjective complaints were not currently supported by 
objective findings.

In the course of his September 2007 hearing conducted by the 
undersigned, the veteran asserted that his claimed neck 
disorder was related to his in-service abscess surgery.  See 
page four of transcript.  He added that he first began to 
have neck problems, separate and apart from any scar-related 
residuals, in approximately 1993.  See page six of 
transcript.  The veteran testified that neck pain had caused 
him to miss three months at one time from his job.  See pages 
10 and 11 of transcript.  He added that his current 
complaints are related to his in-service abscess surgery, and 
not to damage to his cervical spine.  See pages 13 and 14 of 
transcript.  Nearing the conclusion of the hearing, testimony 
was provided by the veteran which seemed to imply that his 
currently claimed condition was more so related to complaints 
concerning possible nerve damage and his jaw rather than his 
cervical spine.  See page 18 of transcript.  


Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable regulations provide that a disability, which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be granted 
for the degree of aggravation to a nonservice-connected 
disorder, which is proximately due to, or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

The veteran's private physician, Dr. Stula, has provided 
opinions which essentially attribute the veteran's complaints 
of neck pain to his military service.  However, it does not 
appear that Dr. Stula, while he did provide comment 
concerning a specific service medical record (see July 2006 
letter), has had an opportunity to review all of the evidence 
in the claim files.  Green, supra.  

In contrast, a VA examiner, following examining the veteran, 
and a review of the claim folders, in addition to supplying a 
diagnosis of cervicalgia, opined that there was no evidence 
of any scarring or subsequent surgery to the neck area which 
could account for the claimed symptoms.  He added that there 
was no other objective evidence of any other residual 
condition associated with infection or surgery in service, 
nor was there any identified nerve damage since the muscle 
bulk of the right shoulder was equal to the muscle bulk on 
the left shoulder.  Further, the examiner opined that there 
was no objective evidence of any residuals associated with 
the effects of surgery during service at the time of the 
examination.  He concluded by noting that the veteran's 
subjective complaints were not currently supported by 
objective findings.  See November 2006 VA orthopedic 
examination report.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the November 2006 VA examiner's opinion because it is based 
on a complete review of the entire evidentiary record, 
together with subsequent examination of the veteran.  

The Board observes that even it were to find the opinion 
rendered by Dr. Stula as being more probative than that 
opinion supplied by the VA examiner in November 2006, which 
is does not, as Dr. Stula has merely essentially opined that 
the veteran had neck pain related to his in-service abscess 
procedure, such a supplied diagnosis does not vary to any 
sufficient degree with the diagnosis supplied by the VA 
examiner in 2006, at which time he diagnosed cervicalgia.  


To this, the Board observes that cervicalgia is simply 
another word for pain, and pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez- Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

The only other evidence in support of the claim is the 
veteran's own statements and testimony, to the effect that 
his claimed neck disorder is related to service.  However, as 
a layperson, he is not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
claimed disorder.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and a neck 
disorder (the Board here again notes that service-connection 
is in effect for a neck scar), service connection for a neck 
disorder is denied.  

The Board again observes that the veteran testified in 
September 2007 that his claimed neck disorder may in some 
manner concern nerve damage.  See page 18 of transcript.  To 
this, the board notes that the VA examiner in November 2006 
explicitly found that there was no identifiable nerve damage 
present.  

In essence, as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted (see Sanchez- Benitez, supra), and 
as the veteran is not shown to have a neck disorder (separate 
from his already service-connected scar disorder) which has 
been etiologically related to either his military service or 
to a service-connected disability, service connection for 
this disorder is not warranted.  


In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a neck disorder is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


